DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 94-101 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 82-89 and 91-93 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thakar et al. “CD4 estimating reagents in dry format are compatible with conventional flow cytometer; FACSCalibur forestimation of absolute CD4 count & percentages”, Indian J Med Res 137, February 2013, pp 346-355, cited IDS.
st full paragraph.  The polymer beads each containing a conjugated polymer within the tube are positioned in different relative locations from each other within the vial and surface location within the tube, it follows that in such close conditions of small the small tube meant to hold 500 µL of liquid some of the polymers will be separated by distances within the range of claim 85.
Claim(s) 82-89 and 91-93 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chiu et al (US 2014/0302516), cited parent application 15/490,697.
Chiu discloses lyophilized polymer dot(s) containing a plurality of conjugated polymers including poly [9,9-(dihexyl)fluorene] (PDHF), the lyophilized polymer dots containing different polymer dyes were contained in sealed containers and 5 mL aliquots. See entire disclosure, especially abstract, Fig. 1,[0005]-[0006],[0023],[0036],[0038], [0043], [0046], [0049], examples and claims 1,11,17-18,24,44. The polymer particle(s) containing a plurality of conjugated polymers contained within the aliquot/vial are positioned in different relative locations from each other within the vial and surface location within the vial (reading on claim 5), it follows that in such close conditions of small aliquots meant to hold 5 mL of liquid some of the polymer dots will be separated by distances within the range of claim 85. Regarding claims 92-93, the sample was analyzed by flow cytometry. See Fig. 4,[0012], [0020].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 82-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakar, cited above in view of Glezer et al. (JP 2013007751, cited by applicants).
Thakar is disclosed above. While the examiner believes the dried polymeric beads present in the tube would naturally be present on the surface within such a feature is also obvious when the disclosure of Glezer is considered. Glezer teaches how to make reagents supported on surfaces of compartments including wells in multi-plate wells. See abstract and figures 3a-6. Since Thaker already teaches use of dry reagents for assaying one of ordinary skill in the art would have a high expectation of success in following the guidance and techniques of Glezer to attach the reagents of Thakar on the surfaces of various containers including wells in multiplate wells. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 82-89 and 91-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (US 9,096,894, cited parent application 15/490,697) in view of Chiu et al (US 2014/0302516).
Iguchi teaches a dry reagent container comprising a base, such as a tube, and dry reagents containing nucleic acids and fluorescent compounds (BODIPY) placed on 
Iguchi does not teach dye conjugated polymers (polymeric dye).
Chui cited above, is used here primarily for the disclosure on dye conjugated polymers including PDHF.
Since Iguchi already discloses two or more types of dry reagents which contain dye molecules in a base one of ordinary skill would have a high expectation of success in adding polymeric dyes which are used for the same purpose. An obviousness rejection based on similarity in chemical structure and function entails the reason for one of ordinary skill in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES W ROGERS/           Primary Examiner, Art Unit 1618